Citation Nr: 1601626	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 30 percent for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to April 2000.

The issue of entitlement to a rating in excess of 30 percent for migraines comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement (NOD) in November 2013, a statement of the case (SOC) was issued in April 2014, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2014.  The matter is currently being addressed by the RO in Seattle, Washington, where the Veteran now resides.  

The Veteran testified before the undersigned at a September 2015 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to an increased rating for migraine headaches, currently 30 percent disabling.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran last was afforded a VA examination for his migraines in March 2015.  See March 2015 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran has reported that he is having headaches "more often now," and that he has missed over a month of work due to his headaches over the past year.  See Board Hearing transcript, pp. 7, 4.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to April 2014, including any records from the American Lake VAMC in Washington State.  Id.  ("American Lake...and I have gone.  That's where the guy told me that...I have tension headaches.")

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for migraines.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).


Additionally, all updated treatment records must be obtained and associated with the claims file, to include treatment records from the American Lake and Tripler VAMC facilities, as indicated by the Veteran during the September 2015 Board hearing.  See September 2015 Board Hearing transcript.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records, to include VAMC treatment records from the American Lake and Tripler facilities.

The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for migraine headaches.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Afford the Veteran a VA examination to determine the current severity of his migraine headaches.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.114, Diagnostic Code 8100.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completion of the above, the RO must readjudicate the claim. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




